Citation Nr: 1630313	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin disease, to include as secondary to service-connected otitis externa.

2.  Entitlement to service connection for a respiratory disease, to include as secondary to skin disease.

3.  Entitlement to service connection for a disability manifested by dizziness and inability to walk, to include as secondary to skin disease.

4.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to skin disease.

5.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to skin disease or bilateral hearing loss.

6.  Entitlement to service connection for a disability manifested by light sensitivity resulting in sunburn, to include as secondary to skin disease.

7.  Entitlement to an increased rating for bilateral hearing loss, currently rated noncompensable prior to December 1, 2014, and 10 percent from December 1, 2014.

8.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1964 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In a January 2014 decision, the Board denied the Veteran's claim for entitlement to a compensable evaluation for bilateral hearing loss as well as the claim for an increased rating for otitis externa.  The issues of entitlement to service connection for skin disease; respiratory disease; disease manifested by dizziness and the inability to walk; fatigue; light sensitivity resulting in sunburn; psychiatric disability; and TDIU were remanded to the RO for additional development.  The Veteran appealed the Board's denial of his claim for a compensable rating for bilateral hearing loss to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted a Joint Motion for Remand (JMR), vacating the Board's January 2014 decision only as to the denial of the claim for a compensable rating for bilateral hearing loss.  That issue was remanded to the Board for additional development.  In compliance with the JMR, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss to the RO in September 2014.  The case is now returned to the Board.


FINDING OF FACT

On June 28, 2016 the Board was notified by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida that the Veteran died in June 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


